 KEELER DIE CAST 585Keeler Brass Company, d/b/a Keeler Die Cast and International Union, United Automobile, Aero-space and Agricultural Implement Workers of America (UAW), AFLŒCIO. Cases 7ŒCAŒ39853, 7ŒCAŒ40212,  7ŒCAŒ40319, and  7ŒCAŒ40533  February 12, 1999 DECISION AND ORDER BY MEMBERS FOX, HURTGEN, AND BRAME On September 30, 1998, Administrative Law Judge Wallace H. Nations issued the attached decision.  The Respondent filed exceptions, a supporting brief, and a reply brief.  The Charging Party filed an opposing brief, and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to  affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Keeler Brass Company, d/b/a Keeler Die Cast, Grand Rapids, Michigan, its officers, agents, successors, and assigns, shall take the action set forth in the Order.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. We adopt the judge™s finding that the Respondent unlawfully denied employees a 1997 annual wage increase.  However, we do not rely on Fieldcrest Cannon, 318 NLRB 470 (1995), enf. denied in relevant part 97 F.3d 65 (4th Cir. 1996), which is distinguishable.  In Fieldcrest, the Board found that the employer violated Sec. 8(a)(3) by discriminatorily withholding a 5.5-percent wage increase from unit employees.  In bar-gaining for a contract, the union sought, but the employer did not offer, the 5.5-percent increase to the unit.  The union then agreed to a 4.5-percent increase, but both union and employer agreed to reserve their rights to litigate their positions on the increase.  The Board found that failure to offer the increase to unit employees was in bad faith and found that it violated Sec. 8(a)(5).  The Board ordered a make-whole remedy for the 8(a)(3) violation.  The Fourth Circuit denied enforce-ment as to the pay raise violations.  In his concurring opinion, Judge Wilkinson emphasized that the parties reached agreement on a smaller increase for unit employees and that ﬁthe Board should have respected the outcome of the collective bargaining process.ﬂ  Id. at 97 F.3d at 78.  In the instant case, as the Respondent has acknowledged in its excep-tions and brief, the Respondent made its decision not to grant the 1997 annual increase without engaging in collective bargaining. Members Brame and Hurtgen do not rely on Vice President Mitchell™s May 1997 description of the Union as a ﬁdark cloud on the horizonﬂ to support a finding of antiunion animus.   In adopting the judge™s unfair labor practice findings regarding the Respondent™s failure to grant unit employees an annual wage increase, Member Brame also does not rely on the judge™s analysis of the Re-spondent™s budget process or on the fact that the Respondent granted a wage increase to its salaried employees.  He further notes that no ex-ceptions have been filed to the judge™s finding that the Respondent violated Sec. 8(a)(5) by promulgating a new work rule on May 20, 1997.   Bradley Howell, Esq., for the General Counsel. David E. Khorey, Esq., of Grand Rapids, Michigan, for the Respondent. Michael L. Fayette, Esq., of Grand Rapids, Michigan, for the Charging Party. DECISION STATEMENT OF THE CASE WALLACE  H. NATIONS, Administrative Law Judge. This case was tried in Grand Rapids, Michigan, on April 30, 1998. The original charge in Case 7ŒCAŒ39853 was filed on May 23, 1997, and an amended charge in this case was filed on August 15, 1997. The charge in Case 7ŒCAŒ40212 was filed on Sep-tember 15, 1997. The charge in Case 7ŒCAŒ40319 was filed on October 14, 1997, and the charge in Case 7ŒCAŒ40533 was filed on December 24, 1997.1 Following the issuance of sepa-rate complaints, an order consolidating cases, second amended consolidated complaint and notice of hearing issued on January 28, 1998. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the parties, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent, Keeler Brass Company, d/b/a Keeler Die Cast,2 a corporation, engages in the manufacture and nonretail sale of die cast parts at its facility known as the Stevens Street facility located in Grand Rapids, Michigan. The Respondent admits and I find that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act and that the Union is a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. Background and Issues for Determination The Respondent, Keeler Brass Company, operates a die cast-ing plant at 236 Stevens Street in Grand Rapids, Michigan, under the assumed name of Keeler Die Cast. At all material times, the Respondent has also owned and operated two other plants in the Grand Rapids areaŠa plant located at 955 God-frey Street, Grand Rapids (the Godfrey Street plant) and a plant located at 2929 32d Street, Kentwood, Michigan, under the assumed name of FKI Automotive (the Kentwood plant). On October 7, 1996, the International Union, United Automobile, Aerospace and Agricultural Implement Workers of America (the Union or UAW) filed a petition to represent the production and maintenance employees of the Respondent™s Stevens Street plant. A stipulated election was conducted on December 12, 1996, in which a majority designated the Union as their collec-tive-bargaining representative of a unit of production and main-tenance employees. The Respondent filed objections to the election on December 19, 1996. After a hearing was conducted  1 All dates are in 1997 unless otherwise indicated. 2 At the hearing it was stipulated that the correct name of the Re-spondent is Keeler Brass Company, doing business as Keeler Die Cast.  327 NLRB No. 112  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 586on January 29 and 30, the hearing officer™s report and recom-
mendations to the Board was issued on May 14, in which the 
hearing officer overruled the objections to the election and 
recommended that a certification of representative issue. On 
September 3, the Board issued its
 Decision and Certification of 
Representative in which it adopted the findings and recommen-

dation of the hearing officer and certified the Union as the ex-
clusive bargaining representative in the following unit: 
 All full-time and regular part-time production and mainte-

nance employees including all l
eadmen, quality auditors and 
material handling clerks employed by the Employer at its fa-

cility located at 236 Stevens Street, SW, Grand Rapids, 

Michigan; but excluding all office
 clerical employees, quality 
analysts, technical employees, professional employees, casual 

employees, guards and supervisors as defined in the Act.  
 Thereafter, the Respondent sought
 to ﬁtest the certificationﬂ 
by refusing to meet and bargain with the Union. The Board in 
Keeler Die Cast, 
325 NLRB 496 (1998) granted a Motion for 
Summary Judgment, and ruled 
that the Respondent did not 
raise any issues which could not have been raised in the repre-
sentation case, and concluded th
at the Respondent had violated 
Section 8(a)(1) and (5) of the Act by refusing to meet and bar-
gain with the Charging Party Union. At the time of hearing in 

the instant proceeding, counsel
 for the Respondent indicated 
that he had filed notice of appeal
 with the Sixth Circuit Court of 
Appeals.  In the instant proceeding, the Respondent raised, but 
did not brief, as defenses to th
e complaint allegations, the asser-
tions made in the cited proceeding. Until the circuit court rules 
on the appeal, the Board™s previous decision is the law of this 
case and these defenses will 
not be discussed further. 
The complaint alleges that since December 12, 1996, the 
date of the election, the Res
pondent, without giving the Union 
notice and opportunity to bargain,
 has made unilateral changes 
in terms and conditions of employment by withholding pension 
benefits improvements, by impos
ing new work rules, by with-
holding annual wage increases, by
 eliminating employer paid 
flu shots, by changing health 
and dental coverage, and by 
changing vacation benefits and work schedules. The General 
Counsel contends that the purpo
se for unilaterally withholding 
the wage increases, the pension 
improvements, and eliminating the employer paid flu shots was 
to demonstrate to the employ-
ees that the Respondent would refu
se to meet and bargain with 
the Union, and that in the meantime the employees at the Ste-
vens Street plant could expect to
 have lesser wages and benefits 
than they otherwise would have received had they not voted for 

union representation. The impositi
on of the new work rule is 
alleged to have been in retalia
tion for employees™ support of the 
Union. Finally, the Respondent is
 alleged to have failed to 
timely provide information whic
h the Union requested concern-
ing bargaining unit employees and further, has failed and re-
fused to supply certain information requested by the Union. 
This record reveals that before the election, the Respondent on 
several occasions noted to employees at the Stevens Street plant 
that certain benefits which were common at all three Keeler 
Brass area plants were to be given to the employees at the other 
two plants, but not to the Stevens Street employees because of 
the pendency of the election. Following the election, the Re-
spondent has refused to meet an
d bargain with the Union and 
has unilaterally implemented whatever changes in existing 
policy and practice it desires at the Stevens Street plant. It has 
demonstrated animus against th
e Union, and a flagrant disre-
gard for the labor laws of this
 country. Having reviewed the 

evidence and the briefs, I believe the General Counsel has cor-
rectly set out the facts and la
w which govern the decision of 
this case on brief and in the 
main I have adopted his brief. 
 B. Discussion of the Specific Complaint Allegations 
1. Alleged failure to implement th
e pension improvements       
at the Stevens Street plant 
For many years the employees of the three plants of the 
Keeler Brass Company were covered by the same pension plan. 
The employees at all three plants were provided the same levels 
of benefits and were subject to
 identical rules. Employees who 
transferred from one plant to another were given credit under 
this pension plan for their years of service at each of the plants. 
Because a large number of the employees in the proposed unit 
were approaching retirement age, one of the main issues in the 
election campaign was the adequacy of the Respondent™s pen-
sion plan. The Respondent recognized that the adequacy of its 
pension was the key issue in the union drive, and in its cam-
paign the Respondent advised Stevens Street plant employees 
that they had the same pension as the other local plants. Also, 
on the eve of the election, the Respondent reminded them of the 
peril of selecting the Union, 
by announcing that pension im-
provements in the pension plan 
would be implemented at the 
nonunion Godfrey Street  and Ke
ntwood plants on January 1, 
1997, but not at the Stevens Street plant.  Thereafter, when the Union prevailed in the election, the Re-
spondent, for the first time, im
plemented benefit improvements 
in the pension plan at the Kent
wood and Godfrey Street plants 
without also implementing them 
at the Stevens Street plant. 
Furthermore, even though the 
Union advised the Respondent that it had no objection to im
plementing these improvements at the Stevens Street plant, it did not do so. Instead, the Respon-

dent placed the onus on the Un
ion for not implementing the 
improvements by assert
ing that the Union would assert that the 
improvements were a bribe to employees to abandon support 
for the Union. At the time the union campaign started in September 1996, 
Jeff Mitchell, then the vice president and general manager of 
Keeler Die Cast, started to hold 
meetings with small groups of 
employees. At these meetings, which were called ﬁ
Coffee with 
Jeff
,ﬂ Mitchell would talk to employees and answer their ques-
tions on various issues. Minutes fr
om these meetings were then 
posted by the Respondent on bulletin boards in the plant. At the 
October 30, 1996, 
Coffee with Jeff 
meeting, the first such meet-
ing held after the representation petition was filed, Mitchell told 

the employees, 
  [t]he Union election is a serious matter. The outcome can af-
fect us forever . . . .  Some want the Union in for a different 
pension plan. There may be better plans around but we have 
all seen much worse pension plans as well. Some automotive 
plants have more. If we are forced into better benefits and 
wages, we won™t make the mo
ney that we make now. KDC, 
KB, FKI and other FKI companies all have the same pension 

plan. Union issues will never be black and white. When you 
have a policy you want changed and the union is voted in, 
they can™t guarantee you™ll get what you want. If the Union 
comes to KDC we would all start from scratch with no bene-
fits and we would re-negotiate
 everything. You may or may 
not get more money or a better pension plan, etc. It is not a 

sure thing. 
   KEELER DIE CAST 587The minutes for the December 6, 1996 
Coffee with Jeff 
meeting indicate that an employee asked, ﬁWhy do we have such a 
strong union drive now?ﬂ Mitchell responded, ﬁI can only 
guess. Maybe it is a desire fo
r a different pension plan.ﬂ 
On that same day, December 6,
 Mitchell issued a memoran-
dum to the Stevens Street plant employees advising them of the 
election on December 12 and encouraging everyone to vote. 
The memo went on to say: 
 We have been up front with everyone in this process. We 

have had a number of questions about bonus and our pension 
plan. As you know, as much as we might want to make 
changes now, there are rules governing the election period 

that affect our being able to do that. I can tell you that there 
are pension improvements currently being finalized at God-
frey and Kentwood and anticipate that a decision will be an-
nounced there shortly. 
 Mitchell, who was called as an adverse witness, admitted 
that he was advised by the corporate office that the Stevens 
Street plant would not be getti
ng the pension improvements that 
were being implemented at th
e Godfrey Street and Kentwood 
plants because ﬁwe were in the middle of a union drive or a 
union election.ﬂ 
Then shortly before the election on December 10, 1996, cop-
ies of a memorandum dated December 9 from Dan Robusto, 

then president of FKI Automotive,
3 addressed to the employees 
at the Kentwood plant, appeared in the breakroom at the Ste-

vens Street plant and were posted on that plant™s bulletin 
boards. The memorandum descri
bed the improvement in the 
way normal and early retirement benefits were calculated effec-
tive January 1, 1997, for the Kent
wood employees. At that time 
Jeff Mitchell reported to Dan Robusto, and it is undisputed that 
the employees at the Stevens St
reet plant knew that Robusto 
was Mitchell™s boss. 
The changes in the early retirement and normal retirement 
benefits were implemented at the Godfrey Street and Kentwood 
plants on January 1, 1997. Until 
the time of this change, the 
pension plans for all three 
plants had been the same. 
On April 11, Ken Bieber, international representative for the 
UAW, sent Mitchell a letter which stated: 
 I have been informed by Keeler Die Cast employees that you 

have told them that, as much as you want to, you can™t change 
[improve] the pension formul
a for KDC employees as was 
done for employees of other Keeler
 plants. It™s been reported 
that your reason for doing so is your concern for maintaining 
ﬁlaboratory conditionsﬂ during 
an employee union organizing 
campaign. 
 This is to advise you that 
the UAW has no objection whatso-ever with your increasing the pension formula or any other 
wage increase for Keeler Die Cast employees, while we await 
certification of the results of 
the employees™ union representa-
tion election. The Union will 
not file unfair labor practice 
charges against the Company for granting any such increases 
nor would we consider you ha
ving destroyed ﬁconditionsﬂ as a 
result of any such increases put into effect by Keeler Die Cast 
Company. 
On May 15, 1997, the morning that the Respondent received 
the hearing officer™s report reco
mmending that the objections to 
                                                          
 3 At this period of time Keeler Brass Company operated the Kent-
wood plant under the assumed name of FKI Automotive and Dan Ro-
busto served as its president. the election be overruled and that the Union be certified, Jeff 
Mitchell conducted an employee m
eeting in which he described 
the UAW as a dark cloud on the horizon. After the meeting, 

Mitchell was approached by Tim Van Hill and a coworker. 
During the course of this conversation, Mitchell was asked if 
the Respondent was going to incr
ease the pension benefits at 
the Stevens Street plant. Mitchell
 replied, ﬁThis morning I said that there™s a possibility of a new election of the union, which 
isn™t as big a possibility now as it was at 7 this morning, or 
[there is] the possibility of going into negotiations and we don™t 
want to make any changes . . . .  Either way it is dangerous for 
us, we could give a $10 an hour 
raise and then we would have a 
new election and the union would take exception, well, you 
bribed them with a $10 an hour raise two weeks before the letter.ﬂ Mitchell then referred to the letter he had received from 
Ken Bieber, and said, ﬁKen Beiber™s letter said he™d be glad for 
us to give a raise, glad for us 
to give retirement increases, but 
you know if we™re going into nego
tiations those are things that ought to be talked about in ne
gotiations.ﬂ The Respondent has 
yet to negotiate. 
In this regard, the Respondent told employees on July 30, in 
response to the question about 
upcoming changes in the Ste-
vens Street plant retirement program: ﬁNot what your [sic] 
looking for. Our hands are tied now. We can™t change anything 

that could be viewed as a bribe, in view of a possible new elec-
tion. If there is not a new election, then the retirement issue can 
be discussed in negotiations.ﬂ 
The Respondent™s strategy from the beginning was to advise 
employees that not only would th
ey not be guaranteed a better 
pension plan if they voted in the Union, but in the event they 

did vote for union representation, they would lose pension 
benefits that they would have
 otherwise received. Once the Union was voted in, the Respondent
™s strategy was to refuse to 
bargain and to place the onus on 
the Union by claiming that it 
was prevented from granting the pension increases at the Ste-
vens Street plant because if a 
second election was directed by 
the Board, the Union could claim the pension increases were an 
improper bribe or if the Respondent was ordered to bargain by 
the Board, the employees would have to await the outcome of 
bargaining. However, as desc
ribed above, on October 30, 1996, 
Jeff Mitchell had previously ad
vised employees, ﬁIf the Union 
comes to KDC we would all star
t from scratch with no benefits 
and we would negotiate everythi
ng.ﬂ He also made a point of telling employees at the 
Coffee with Jeff
 meetings prior to the 
election that the local plants 
had the same pension plan. Fur-ther, the timing of Jeff Mitchell™s December 6 memo in which 
he advised the Stevens Street plant employees that, ﬁas much as 
we might want to make change
s now, there are rules governing 
the election period that affect our being able to do that. I can 

tell you that there are pension improvements currently being 
finalized at Godfrey and Kentw
ood and anticipate a decision 
will be announced there shortlyﬂ
 establishes that Respondent 
withheld the pension increases in
 an attempt to manipulate the 
results of the election. This conclusion is buttressed by the an-

nouncement to the employees at the other two plants several 
days prior to the election that
 the pension benefits would go 
into effect there on January 1 and by the appearance in the 
break room and on the bulletin boards in the Stevens Street 
plant 2 days before the election of the memorandum from Dan 
Robusto to the Kentwood (FKI Automotive) employees de-
scribing these pension improveme
nts. If the Respondent truly 
wanted to avoid the appearance of trying to influence the elec-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 588tion, there was no reason why it 
could not have waited until 
after the election to announce 
the pension improvements. 
Thus, the evidence described above, clearly proves that the 
purpose of not granting the employees at the Stevens Street 
plant the pension increases that were implemented at the other 
two Keeler Brass plants was to influence the outcome of the 
election, to punish employees for their support of the Union, 
and to demonstrate to them that they could expect to receive 
lesser wages and benefits so long as the Union continued to 
represent them. This is a violati
on of Section 8(a)(1) and (3) of 
the Act.  See, e.g., 
Pennsylvania Gas & Water Co., 
314 NLRB 
791 (1994); and 
Autozone, Inc., 
315 NLRB 115, 131Œ133 
(1994). Furthermore, the employees of all three plants of the 
Keeler Brass Company had for many years been covered by the 
same pension and were eligible 
for identical pension benefits. This employerwide pension wa
s a condition of employment 
and a mandatory subject of ba
rgaining. By withholding the 
pension improvements from the bargaining unit employees 
without giving the Union notice a
nd the opportunity to bargain, 
the Respondent also violated Sec
tion 8(a)(1) and (5) of the Act. 
See, e.g., 
Fieldcrest Cannon, 
318 NLRB 470, 471Œ472 (1995). 
2. Failure to grant annual wage increases at the                     
Stevens Street plant 
 The Respondent offered no real defense to this conduct other 
than to suggest that business was down somewhat in August 
and September1997, the second qua
rter of their business year. 
However, this apparently was due in large part to the loss of the 
Honda job in August which had been anticipated for some time 
and, notwithstanding the loss of this work, the Respondent 
exceeded its planned profit for the first half of the 1997Œ1998 fiscal year (April through Se
ptember) by $107,000. Moreover, 
the Respondent was less profitable 
the previous year and still 
awarded a 2-1/2-percent across-the-board wage increase to the 
Stevens Street employees in October 1996. Indeed, the Re-
spondent lost a great deal of money during the first half of the 
1996Œ1997 fiscal year and barely broke even for the entire 

1996Œ1997 fiscal year. Despite the fa
ct that he had told em-ployees during 1997 that the wage increase was in the budget, 

Jeff Mitchell asserted unconvinc
ingly at the hearing that no 
raise had been budgeted for the unit employees for the 1997Œ
1998 fiscal year. He admitted, ho
wever, that a raise had been 
budgeted and issued for the salaried employees during that 
period. Furthermore, the budget process for the 1997Œ1998 
fiscal year began in or about November 1996, after the Union 
had filed its representation petiti
on and was finalized in January 
1997, a month after the Union won the election. In any event, 
Mitchell conceded that even if such a wage increase was not 
budgeted it did not mean that such
 a wage increase could not be 
granted. 
From 1991 to October 1996 the employees at the Steven 
Street plant received an across-the-board annual wage increase 
averaging 2-1/2 percent.  The only year during that period when 
no across-the-board wage increase was granted was 1992, but 
in 1991 the employees had been given a 5-percent across-the-
board wage increase. With the exception of 1991, when the 
wage increase was issued in April, in all other years the wage 
increase was issued in October. Because a substantial percent-
age of the Stevens Street plant employees had many years of 
seniority and were at the top wa
ge rate for their job classifica-
tions, the only raise they were eligible for was the annual 
across-the-board increase. However, in October 1997, the 
month following the Board™s certif
ication of the Union as the 

bargaining agent of the production and maintenance unit, the 
Respondent failed to grant the 
employees an across-the-board 
wage increase. This was the fi
rst annual wage increase they 

were eligible for following the election. Several times during 
1997,  Jeff Mitchell told employ
ees that their wage increase 
was in the budget and indicated 
that it looked promising that 
they would receive it. Nonethel
ess, the Respondent failed to 
grant the wage increase even though the Respondent was ex-

ceeding profit goals. Yet the Respondent did budget and issue 
wage increases to its salaried employees for the 1997Œ1998 
fiscal year, and wage increa
ses were granted at the nonunion 
Godfrey Street and Kentwood plan
ts during that period. When 
employee Jerry Farrell approached Jeff Mitchell that December 
and asked if the employees were going to receive the raise they 
had coming in October, Mitchell candidly replied that due to 
the union activity he could 
not give them a raise. 
The Respondent denied the un
it employees their across-the-
board wage increase just as it 
had denied them their pension 
improvements in order to demonstr
ate to them that so long as 
the Union was their collective-bargaining representative they 

would receive lesser wages and benefits. This is a violation of 
Section 8(a)(1) and (3) of the Act. 
Fieldcrest Cannon, supra; Pennsylvania Gas & Water Co., 
supra; and Autozone, Inc., supra. In summary,  
 (a) given the evidence of antiunion animus described 
above, in particular
 Mitchell™s statement that employees 
would not be granted their wa
ge increases due to their un-
ion activity; 
(b) the fact that a 2-1/2-percent wage increase had 
been granted in 1993Œ1996; 
(c) that the salaried employees at the Stevens Street 
plant were given wage increases during the 1997Œ1998 
fiscal year; 
(d) that the employees at the Godfrey Street and Kent-
wood plants were given a raise during this period; 
(e) that the Respondent met its budgeted profit at Ste-
vens Street and failed to esta
blish a credible business justi-
fication for not granting the wage increase, 
 It is beyond question that thes
e employees were denied their 
wage increase in order to discourage them from further support-

ing the Union. The Respondent 
therefore violated Section 
8(a)(1) and (3) of the Act. 
Fieldcrest Cannon, supra; Pennsyl-vania Gas & Water Co., 
supra;  and 
Autozone, Inc., 
supra. It is undisputed that the Respondent never gave the Union 
notice or opportunity to bargain about its decision not to issue 
an annual across-the-board increase at the Stevens Street plant. 
Inasmuch as this annual wage increase had been given each 
October from 1993 through 1996, it was an established condi-
tion of employment. By suspending the wage increase without 
giving the Union notice and opportunity to bargain, the Re-
spondent violated Section 8(a)(1) and (5) of the Act. 
Fieldcrest 
Cannon, supra; Chester County Hospital, 
320 NLRB 604, 621 
(1995). 3. The failure to provide paid 
influenza immunizations at the 
Stevens Street plant 
It is undisputed that from at least 1992 until 1997, the pro-
duction and maintenance employees at the Stevens Street plant 

received employer paid influenza immunization shots each fall. 
The employees at the Godfrey St
reet and the Kentwood plants 
also received this same benefit.
 However, in the fall of 1997, 
 KEELER DIE CAST 589the Respondent stopped providing 
employees at the Stevens 
Street plant with this benefit. However, it continued providing 
flu shots to its employees at th
e other two area plants. The evi-
dence of antiunion animus described earlier and the evidence of 
disparate treatment of the unionized employees establishes a 
prima facie case that this suspension of benefits was designed 
to discourage support for the Union and, accordingly, violated 
Section 8(a)(1) and (3) of the Act. 
Furthermore, it is undisputed that the Respondent suspended 
this benefit without giving the Union notice or opportunity to 
bargain. This paid health benefit to employees is certainly a 
mandatory subject of bargaining 
and, therefore, its unilateral 
elimination was also a violation 
of Section 8(5) of the Act. 
Casa San Miquel, Inc., 
320 NLRB 535, 598 (1998). 
4. Implementation of a new work rule 
On May 20, 1997, less than a week after the hearing officer™s 
report issued, the Respondent posted a new work rule. The 
work rule, which was issued and posted without giving the Union notice or opportunity to bargain stated, ﬁIf an employee 
is caught rummaging through the tras
h, this offense is a major 
infraction and is subject to immediate dismissal.ﬂ The work 

rules of the Respondent, which are set forth in its employee 
handbook, did not prohibit employees from taking materials 
from the trash. Significantly, one of the objections filed by the 
Respondent to the election alle
ged that employees had taken 
memoranda from the trash of the Respondent which the Union 
had used in its campaign. The h
earing officer, in his May 14 
report, concluded that this wa
s not objectionable conduct. On 
receiving the report, the Respondent then issued this new rule 
prohibiting employees from taking 
materials from the trash and 
making it a dischargeable offense. 
The timing of the issuance of this rule and its subject matter 
evidences that it was issued in retaliation for the employees™ 
support of the Union. The new rule issued 5 days after the May 
15 meeting in which Jeff Mitchell referred to the UAW as a 
dark cloud on the horizon, and 6 days after the hearing officer™s 
report noted above. The issuance of the rule was in violation of 
Section 8(a)(1) and (3) of the Act. See, e.g., 
Garney Morris, 
Inc., 313 NLRB 101, 120 (1993); and 
Sivalls, Inc., 
307 NLRB 
986, 991Œ992 (1992). 
In any event, the work rule, which was clearly a mandatory 
subject of bargaining, was issued
 unilaterally without notice to 
the Union and without giving the Union opportunity to bargain 

and therefore, its implementation
 was in violation of Section 
8(a)(1) and (5) of the Act. See, e.g., Pepsi Cola Bottling Co., 
315 NLRB 882, 895 (1994). 
5. Unilateral changes in work schedules 
On September 2, 1997, the Respondent issued a notice stat-
ing that effective September 
8, employees in department 
360/361 would revert to an 8-hour shift. Since about 1991, the 
employees in these Departments had worked 10-hour days, 
Monday through Thursday, and had Fridays off. When they 
worked Friday, it was paid as overtime. The September 8 
memo changed this by returning the employees in these de-
partments to five 8-hour days. According to the memo, the 
purpose of the schedule change wa
s to meet customer require-
ments with a minimum of overtime. In fact, for the next several 
weeks there was little, if any, overtime in these departments. At 
the same time, the Respondent
 posted a memorandum for the 
employees in departments 330/
331 and 350/351, which effec-
tively changed their starting an
d quitting times. The Respon-
dent admittedly made these ch
anges without giving the Union 
notice or opportunity to bargain. 
The changes in the work schedules in these departments and 
the resulting reduction in over
time hours was a mandatory sub-
ject of bargaining, and by making these changes unilaterally 
without giving the Union notice 
or opportunity to bargain, the 
Respondent violated Section 8(
a)(1) and (5) of the Act. 
Hoff-man Security, 315 NLRB 275, 281 (1994); 
Blue Circle Cement 
Co., 319 NLRB 954 (1995); and 
Millard Processing Services, 
310 NLRB 421, 424Œ425 (1993).  
6. Unilateral changes in health and dental insurance 
The Respondent admitted that on December 10, 1997, it 
changed the health benefit coverage and the dental coverage 
offered to employees, and these changes went into effect on 
January 1, 1998. It did so without giving the Union notice and 
opportunity to bargain. The changes were substantial in that 
employees were no longer given 
the option of joining one of 
several different health mainte
nance organizations, and instead 
were offered a preferred provider plan. The plan offered to 
employees had different medical 
benefit coverage, different co-
pays, different prescription covera
ge, and different dental bene-
fit coverage than had been offered for the previous year. It is 
well settled that medical and de
ntal insurance coverage is a 
mandatory subject of bargaining 
and, as a result, these unilat-
eral changes were in violation of Section 8(a)(1) and (5) of the 
Act. 
Legal Aid Bureau, 
319 NLRB 159, 167 (1995). 
7. Unilateral changes in vacation policy 
Effective January 1, 1998, the Respondent changed it vaca-
tion policy reducing the number of
 weeks that employees were 
able to accrue from 5 to 4 weeks without giving the Union no-
tice or opportunity to bargain. Vacation benefits are also a 
mandatory subject of bargaining and the unilateral reduction of 
these benefits violated Section 8(a)(1) and (5) of the Act. 
Legal 
Aid Bureau, supra at 168; and 
Casa San Miquel, 
supra at 598. 
8. The refusal to provide information 
In anticipation of future barg
aining with the Respondent, the 
Union, on September 18, 1997, re
quested by letter the follow-
ing information:  1. Names and addresses of employees. 
2. Dates of hire, wage rates, hours of work. 
3. Wage and salary plans applicable to bargaining   
unit employees during the past three years. 
4. Date and amount of wage increase for each em-ployee during the past three years. 
5. Job descriptions, 
job classifications. 6. All information coveri
ng the employee vacation 
plan. 7. All information covering holiday pay. 
8. All information covering pension plans. 
9. All information covering employee insurance pro-
grams, including the name of the insurance carrier, the 
holder of the master policy, the agent of record, the total 
cost per employee for a single 
person, couple or family. 
Also, the total contribution (both company and employee) 
for all categories. 
10. All information on any other fringe benefits, in-
cluding but not limited to, bonus plan or any other em-
ployee benefits. 
11. Disciplinary policies 
and attendance policies. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 590The Respondent admittedly did 
not provide the requested in-
formation until February 11, 1998, and has never provided the 
cost information with respect to the health insurance. The Re-
spondent™s 4-1/2-month delay in 
providing the Union with this information concerning the terms and conditions of employ-
ment of unit employees, which is 
clearly necessary and relevant 
to collective bargaining, and its failure to provide the cost in-
formation regarding health insura
nce, which is also relevant, was in violation of Section 8(a)(1) and (5) of the Act. 
Martin Marrietta Energy Systems, 
316 NLRB 868 (1995); and 
Gloversville Embossing Systems, 
314 NLRB 1258, 1265 
(1994). CONCLUSIONS OF LAW 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. Since September 3, 1997, the 
Union has been the certified 
exclusive collective-bargaining representative of the Respon-
dent™s employees in the following appropriate unit: 
 All full-time and regular part-time production and mainte-
nance employees including all l
eadmen, quality auditors and 
material handling clerks employed by the Employer at its fa-

cility located at 236 Stevens Street, SW, Grand Rapids, 
Michigan; but excluding all office
 clerical employees, quality 
analysts, technical employees, professional employees, casual 

employees, guards and supervisors as defined in the Act.  
 4. The Respondent has engaged in conduct in violation of 
Section 8(a)(1) and (3) of the Act by: 
(a) Since on or about January 1, 1997, withholding from unit 
employees the increase in pension 
benefits which were given to 
its non-union employees at its
 two other area plants. 
(b) Since on or about October 1997, withholding an annual 
across-the-board wage increase to unit employees. 
(c) Since about November 1997, unilaterally discontinuing 
its practice of providing free in
fluenza immunizations to unit employees. 
(d) Since about May 20, 1997, promulgating a new work rule 
subjecting unit employees to
 immediate dismissal for 
ﬁrummaging through the tra
sh.ﬂ                                                           
5. The Respondent has engaged in conduct in violation of 
Section 8(a)(1) and (5) of the Act by its conduct set out in para-
graph 4 above, and by: 
(a) Since about September 2, 19
97, unilaterally 
changing the 
work schedules and availability of overtime work to unit em-
ployees in departments 
330/331, 350/351, and 360/361. 
(b) Since about December 10, 1997, unilaterally implement-
ing changes in the health and de
ntal insurance coverage of its 
unit employees. 
(c) Since about December 10, 1997, unilaterally reducing the 
maximum amount of vacation time available for unit employ-
ees from 5 weeks to 4 weeks. 
(d) By delaying some 4-1/2 months in providing the Union 
with information necessary and rele
vant to its role as exclusive 
collective bargaining representa
tive for the unit employees. 
(e) By since September 18, 19
97, failing and refusing to 
supply the Union necessary and relevant information relating to 

the cost of health and dental insurance. 
6. The unfair labor practices committed by the Respondent 
are unfair labor practices affecting commerce within the mean-
ing of Section 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent should be ordered to make whole any unit 
employees who may have been 
denied the increased pension 
benefit since January 1, 1997, 
overtime work since September 
2, 1997, wage rate increases si
nce October 1997, flu vaccina-
tions since about November 1997, and health and dental insur-
ance benefits and vacation benefits since about December 10, 
1997, in accordance with the Board™s holding in 
F. W. Wool-
worth Co., 90 NLRB 289 (1950), with interest computed under 

the Board™s formula as set out in 
New Horizons for the Re-
tarded, 283 NLRB 1173 (1987). The Respondent should further 

be ordered to rescind its work 
rule unilaterally promulgated on 
May 20, 1997 making it a dischargeable offense for any em-

ployee caught ﬁrummaging through the trash.ﬂ The Respondent 
should be ordered to return to the status quo ante as it existed 
prior to September 2, 1997, regarding the weekly work sched-

ules and overtime availability for unit employees, and make 
available to unit employees the status quo ante as it existed 
prior to December 10, 1997, regarding health and dental insur-
ance coverage and vacation benefits. 
The Respondent should be order to, on request, bargain col-
lectively in good faith with th
e Union as the exclusive collec-
tive-bargaining representative of its employees in the unit. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The Respondent, Keeler Brass Company, d/b/a Keeler Die 
Cast, Grand Rapids, Michigan, its officers, agents, successors, 
and assigns, shall 1. Cease and desist from 
(a) Withholding from unit employees the increase in pension 
benefits which were given to 
its nonunion employees at its two 
other area plants on or about January 1, 1997. 
(b) Withholding an annual acros
s-the-board wage increase to 
unit employees since October 1997. 
(c) Unilaterally discontinuing 
its practice of providing free 
influenza immunizations to unit employees. 
(d) Promulgating new work rules subjecting unit employees 
to discharge without giving the Union notice and the opportu-
nity to bargain over proposed changes in existing work rules. 
(e) Unilaterally changing the work schedules and availability 
of overtime work 
to unit employees. 
(f) Unilaterally implementing changes in the health and den-
tal insurance coverage of its unit employees. 
(g) Unilaterally reducing the 
maximum amount of vacation 
time available for unit employees. 
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 KEELER DIE CAST 591(h) Delaying in providing the Union with information neces-
sary and relevant to its role as exclusive collective-bargaining 
representative for the unit employees. 
 (i) Failing and refusing to s
upply the Union necessary and 
relevant information relating to 
the cost of health and dental insurance. (j) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of rights guaranteed by 
Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Make whole any unit employ
ees who may have been de-
nied the increased pension benefit since January 1, 1997, over-
time work since September 2, 1997, wage rate increases since October 1997, flu vaccinations
 since about November 1997, 
and health and dental insurance 
benefits and vacation benefits 
since about December 10, 1997, in the manner set forth in the 
remedy section of this decision. 
(b) Rescind its work rule unilaterally promulgated on May 
20, 1997 making it a dischargea
ble offense for any employee 
caught ﬁrummaging through the trash.ﬂ  
(c) Return to the status quo ante as it existed prior to Sep-
tember 2, 1997, regarding the w
eekly work schedules and over-
time availability for unit employees. 
(d) Make available to unit employees the status quo ante as it 
existed prior to December 10, 1997, regarding health and dental 
insurance coverage an
d vacation benefits. 
(e) On request, bargain collec
tively in good faith with the 
Union as the exclusive collective-bargaining representative of 
its employees in the unit. 
(f) Preserve and, within 14 days
 of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records necessary to 
analyze the amount of backpay 
due under the terms of this Or-
der. (g) Within 14 days after service by the Region, post at its 
Stevens Street facility in Grand Rapids, Michigan, copies of the 
attached notice marked ﬁAppendix.ﬂ
5 Copies of the notice, on 
forms provided by the Regional Director for Region 7, after 

being signed by the Respondent™s authorized representative, 
shall be posted by the Respondent immediately upon receipt 
and maintained for 60 consecutiv
e days in conspicuous places 
including all places where notices to employees are customarily 

posted. Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Responden
t has gone out of business or 
closed the facility involved in
 these proceedings, the Respon-
dent shall duplicate and mail, at 
its own expense, a copy of the 
notice to all current employee
s and former employees em-
ployed by the Respondent at any time since May 23, 1997. 
(h) Within 21 days after service by the Region, file with the 
Regional Director a sworn certifica
tion of a responsible official  
on a form provided by the Region attesting to the steps that the 

Respondent has taken to comply. 
                                                            
 5 If this Order is enforced by a Judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
  APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights
.  To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities.  
 WE WILL NOT  withhold from unit employees the increase 
in pension benefits, which were given to our nonunion employ-
ees at our two other area plants
 on or about January 1, 1997.  
WE WILL NOT continue to withhold an annual across-the-
board wage increase to unit employees due October 1997. 
WE WILL NOT unilaterally disc
ontinue our practice of pro-
viding free influenza immuni
zations to unit employees. 
WE WILL NOT  promulgate ne
w work rules subjecting unit 
employees to discharge without 
giving the Union notice and the 
opportunity to bargain over proposed changes in existing work 
rules. WE WILL NOT unilaterally change the work schedules and 
availability of overtime work to unit employees. 
WE WILL NOT unilaterally implement changes in the 
health and dental insurance coverage of our unit employees. 
WE WILL NOT Unilaterally reduce the maximum amount 
of vacation time availa
ble for unit employees. 
WE WILL NOT delay in providing the Union with informa-
tion necessary and relevant to its role as exclusive collective-
bargaining representative for the unit employees. 
WE WILL NOT fail and refuse to supply the Union necessary 
and relevant information relating 
to the cost of health and den-tal insurance. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
by Section 7 of the Act. 
WE WILL make whole any unit employees who may have 
been denied the increased pension benefit since January 1, 
1997, overtime work since Septem
ber 2, 1997, wage rate in-
creases since October 1997, flu 
vaccinations since about No-
vember 1997, and health and de
ntal insurance benefits and vacation benefits since about D
ecember 10, 1997, with interest. 
WE WILL rescind our work rule
 unilaterally promulgated on 
May 20, 1997 making it a dischargeable offense for any em-

ployee caught ﬁrummaging through the trash.ﬂ  
WE  WILL  return to the status quo ante as it existed prior to 
September 2, 1997, regarding the weekly work schedules and over-
time availability for unit employees. 
WE WILL make available to unit employees the status quo ante 
as it existed prior to December 10, 1997, regarding health and den-
tal insurance coverage and vacation benefits. 
WE WILL, on request, bargain 
collectively in good faith with 
the Union as the exclusive collective-bargaining representative of 
its employees in the unit described below: 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 592 All full-time and regular part-time production and 
maintenance employees, incl
uding all leadmen, quality 
auditors and material handling 
clerks employed by us at 
our facility located at 236 St
evens Street, SW, Grand Rap-
ids, Michigan; but excluding all office clerical employees, 
quality analysts, technical employees, professional em-
ployees, casual employees and 
supervisors as defined in 
the Act. 
 KEELER BRASS COMPANY,
 D/B/A KEELER 
DIE CAST 
   